Exhibit 10.3

SECOND AMENDMENT TO TERM LOAN AGREEMENT

This SECOND AMENDMENT TO TERM LOAN AGREEMENT, dated as of September 21, 2020
(this “Second Amendment”), by and among BROADSTONE NET LEASE, INC., a Maryland
corporation (the “Parent”), BROADSTONE NET LEASE, LLC, a New York limited
liability company (the “Borrower”), the Lenders party hereto (the “Lenders”),
and CAPITAL ONE, NATIONAL ASSOCIATION, as administrative agent for the Lenders
(the “Administrative Agent”).  Reference is made to that certain Term Loan
Agreement, dated as of February 27, 2019 by and among the Parent, the Borrower,
the lenders referenced therein and the Administrative Agent, as amended by that
certain First Amendment to Term Loan Agreement dated as of July 1, 2019 (the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the same meanings as set forth in the Credit Agreement, as amended hereby.

RECITALS

WHEREAS, the Borrower, the Parent, JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders party thereto are entering into that certain Revolving
Credit Agreement, dated as of the date hereof (the “Revolver”); and

WHEREAS, the Borrower has requested that the Credit Agreement be amended to
conform certain covenants, definitions and other terms therein with those set
forth in the Revolver; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.  AMENDMENTS TO CREDIT Agreement.  As of the Amendment Effective Date
(as defined in Section 4 hereof), the Credit Agreement is hereby amended as
follows:

1.1Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
deleting the definition of “Alternative Interest Rate Election Event” in its
entirety.

1.2Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
restating the definition of “Bail-In Action” in its entirety to read as follows:

“”Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”

1.3Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
restating the definition of “Bail-In Legislation” in its entirety to read as
follows:

“”Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United

 

--------------------------------------------------------------------------------

 

Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).”

1.4Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
restating the definition of “Capitalization Rate” in its entirety to read as
follows:

““Capitalization Rate” means 7.00%”

1.5Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
deleting the definition of “Double Net Lease” in its entirety.

1.6Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
restating the definition of “Eligible Property” in its entirety to read as
follows:

“”Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple, or leased under a Ground
Lease, by the Borrower or a Wholly Owned Subsidiary of the Borrower; (b) such
Property is located in a State of the United States of America, in the District
of Columbia or in Canada; (c) regardless of whether such Property is owned by
the Borrower or a Subsidiary of the Borrower, the Borrower has the right
directly, or indirectly through a Subsidiary of the Borrower, to take the
following actions without the need to obtain the consent of any Person: (i) to
create Liens on such Property as security for Indebtedness of the Borrower or
such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose
of such Property; (d) no tenant of such Property is (i) subject to any
proceeding under Debtor Relief Laws or (ii) more than 60 days past due on any
rental obligation to the Borrower or any of its Subsidiaries in respect of such
Property; (e) such Property shall be leased to a tenant pursuant to a net lease;
(f) such Property is not a Development Property and has been developed for (i)
retail, industrial, healthcare, restaurant, manufacturing, distribution or
office use, or (ii) other use permitted under Parent’s internally approved
property selection investment criteria; provided that Properties qualifying as
an Eligible Property pursuant to this clause (f)(ii) shall not exceed 10% of
Total Unencumbered Eligible Property Value; (g) neither such Property, nor if
such Property is owned by a Wholly Owned Subsidiary of the Borrower, any of the
Borrower’s direct or indirect ownership interest in such Wholly Owned
Subsidiary, is subject to (i) any Lien other than Permitted Liens (other than
Permitted Liens described under clauses (f) – (k) of the definition thereof) or
(ii) any Negative Pledge other than a Permitted Negative Pledge; and (h) such
Property is free of all structural defects, title defects, environmental
conditions or other adverse matters except for defects, conditions or matters
which are not individually or collectively material to the profitable operation
of such Property.”

1.7Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
restating the definition of “Existing Credit Agreement” in its entirety to read
as follows:

“Existing Credit Agreement” means, collectively, (i) that certain Revolving
Credit and Term Loan Agreement dated as of June 23, 2017, by and among the
Borrower, the Parent, the lenders party thereto, Manufacturers and Traders Trust
Company, as administrative

2

--------------------------------------------------------------------------------

 

agent and the other parties thereto, (ii) that certain Revolving Credit
Agreement dated as of September 21, 2020, by and among the Borrower, the Parent,
the lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent
and the other parties thereto, and (iii) the Term Loan Agreement dated as of
February 7, 2020 by and among the Borrower, the Parent, JPMorgan Chase Bank,
N.A., as administrative agent and the lenders party thereto, as each may be
amended, extended, supplemented, restated, refinanced or replaced in writing
from time to time, so long as it contains restrictions on encumbering assets and
other material actions of the Loan Parties that are no more restrictive than
those restrictions contained in the Loan Documents.

1.8Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
restating the definition of “Financial Officer” in its entirety to read as
follows:

““Financial Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
accounting officer, the chief operating officer, if any, and the vice president
of finance or capital markets of the Parent, the Borrower or such Subsidiary.”

1.9Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
deleting the number “40” set forth in the definition of “Ground Lease” and
substituting the number “30” in place thereof.  

1.10Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
restating the definition of “Indebtedness” in its entirety to read as follows:

“”Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person which would be included as a liability on the balance
sheet of such Person in accordance with GAAP in respect of any purchase
obligation (but excluding obligations to purchase real estate entered into in
the ordinary course of business), repurchase obligation, takeout commitment (but
excluding commitments to fund construction or purchase real estate upon
completion of construction in the ordinary course of business) or forward equity
commitment, in each case evidenced

3

--------------------------------------------------------------------------------

 

by a binding agreement (excluding any such obligation to the extent the
obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivative
Contract not entered into as a hedge against interest rate risk in respect of
existing Indebtedness (which shall be deemed to have an amount equal to the
Derivatives Termination Value thereof at such time but in no event shall be less
than zero); and (i) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar exceptions to non-recourse liability and contingent guarantees the
conditions for which have not accrued) or (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person.  Indebtedness of any Person shall include Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer to the extent of such Person’s Ownership Share of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse to
such Person, in which case the greater of such Person’s Ownership Share of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person).”  

1.11Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
deleting the reference to “Section 5.5(b)” in the first sentence of the
definition of “LIBOR” in its entirety and inserting the phrase “Section 5.9” in
lieu thereof.

1.12Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
(a) deleting clause (e) of the definition of “Material Adverse Effect” in its
entirety and (b) inserting the word “or” immediately prior to clause (d) in the
fifth line of the definition of “Material Adverse Effect”.  

1.13Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
restating clause (c) of the definition of “Net Operating Income” in its entirety
to read as follows:  

“(c) the actual property management fee paid during such period with respect to
such Property.”

1.14Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
restating the definition of “Off-Balance Sheet Obligation” in its entirety to
read as follows:

“”Off-Balance Sheet Obligation” means liabilities and obligations of the Parent,
the Borrower or any Subsidiary in respect of “off-balance sheet arrangements”
(as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the
Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of

4

--------------------------------------------------------------------------------

 

Financial Condition and Results of Operations” section of the Parent’s report on
Form 10 Q or Form 10 K (or their equivalents) which the Parent is required to
file with the SEC.”

1.15Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
restating the definition of “Permitted Liens” in its entirety to read as
follows:

“”Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or property owner
association of similar entity or (ii) the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which, in the case of clauses
(a)(i) and (a)(ii), are not at the time required to be paid or discharged under
Section 8.6; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of covenants, conditions,
easements, zoning restrictions, rights of way, encroachments, variations, rights
or restrictions on use, and similar encumbrances (and, with respect to leasehold
interests (other than leasehold interests in Eligible Properties), mortgages,
obligations, liens and other encumbrances incurred, created, assumed or
permitted to exist and arising by, through or under or asserted by a landlord or
owner of leased property, with or without the consent of the lessee) on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or impair the intended use thereof in any material
respects and such title defects which may constitute Liens and are expressly
permitted to exist with respect to an Eligible Property in accordance with
clause (h) of the definition thereof; (d) leases, subleases or non-exclusive
licenses granted to others not materially interfering with the ordinary conduct
of business of such Person and otherwise permitted by the terms hereof; (e)
Liens in favor of the Administrative Agent for its benefit and the benefit of
the Lenders; (f) Liens securing judgments not constituting an Event of Default
under Section 11.1(h); (g) Liens on assets to secure the performance of bids,
trade contracts, leases, contracts (other than for the repayment of borrowed
money), statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (h) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries; (i) licenses and sublicenses of
Intellectual Property granted in the ordinary course of business and not
interfering in any material respect with the business of such Person; (j) Liens
on insurance policies and proceeds thereof incurred in the ordinary course of
business to secure premiums thereunder; and (k) other Liens on assets of the
Loan Parties to the extent not otherwise included in paragraphs (a) through (j)
of this definition securing Indebtedness or

5

--------------------------------------------------------------------------------

 

other obligations in an aggregate amount not to exceed $2,500,000 at any time
outstanding.”

1.16Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
(a) restating the definition of “Responsible Officer” in its entirety to read as
follows:

“”Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, and the chief financial officer of the
Parent, the Borrower or such Subsidiary.”

1.17Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
(a) restating the definition of “Total Market Value” in its entirety to read as
follows:

““Total Market Value” means, at a given time, the sum (without duplication) of
all of the following of the Parent and its Subsidiaries determined on a
consolidated basis: (a) in the case of Properties owned or leased by the
Borrower or its Subsidiaries for the entire period of four consecutive fiscal
quarters most recently ended, the Net Operating Income for such Property for the
entire period of four consecutive fiscal quarters most recently ended, divided
by the Capitalization Rate; (b) in the case of Properties acquired during the
period of four consecutive fiscal quarters most recently ended, the purchase
price paid by the Parent, the Borrower or any of their respective Subsidiaries
for such Property exclusive of (i) closing and other transaction costs and (ii)
any amounts paid by the Parent, the Borrower or such Subsidiary as a purchase
price adjustment, to be held in escrow, to be retained as a contingency reserve,
or other similar amounts; (c) the GAAP book value of all Mortgage Receivables,
Development Property and unimproved real estate; (d) unrestricted cash, Cash
Equivalents and Unrestricted 1031 Cash which would be included on the Parent’s
consolidated balance sheet as of such date and (e) the GAAP book value of all
other tangible assets of the Parent and its Subsidiaries; provided that, to the
extent the amount of Total Market Value attributable to this clause (e) would
exceed 5% of Total Market Value, such excess shall be excluded.  The Parent’s
Ownership Share of assets held by Unconsolidated Affiliates will be included in
Total Market Value calculations consistent with the above described treatment
for assets owned by the Parent and its Subsidiaries.  For purposes of
determining Total Market Value, Net Operating Income from Properties disposed of
by the Parent, the Borrower or any of their respective Subsidiaries during the
immediately preceding period of four consecutive fiscal quarters of the Parent
shall be excluded to the extent included in clause (a) above.  For purposes of
determining Total Market Value, to the extent the amount of Total Market Value
attributable to (x) common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) would exceed 10.0% of Total
Market Value, such excess shall be excluded, (y) Mortgage Receivables would
exceed 10.0% of Total Market Value, such excess shall be excluded and (z) the
aggregate value of Total Budgeted Costs for Development Properties, Mortgage
Receivables, common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) and unimproved real estate

6

--------------------------------------------------------------------------------

 

(which shall not include any Development Property) would exceed 25.0% of Total
Market Value, such excess shall be excluded.”

1.18Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
restating the definition of “Write-Down and Conversion Powers” in its entirety
to read as follows:

“”Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.”

1.19Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is amended by
adding the following new definitions thereto in the appropriate alphabetical
order:

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance, with 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 13.22.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2, or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 13.22.

7

--------------------------------------------------------------------------------

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.”

“Supported QFC” has the meaning assigned to it in Section 13.22.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 13.22.

1.20Amendment to Article I.  Article I of the Credit is amended by adding the
following Section 1.4 immediately following Section 1.3 thereof:

“Section 1.4  Interest Rates; LIBOR Notification

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBOR”
or with respect to any comparable or successor rate thereto including, without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 5.9, will be similar to, or produce the same value or
economic equivalence of, the LIBOR or have the same volume or liquidity as did
the London interbank offered rate prior to its discontinuance or
unavailability.”

1.21Amendment to Article I.  Article I of the Credit Agreement is amended by
adding the following Section 1.5 immediately following Section 1.4 thereof:

“Section 1.5Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.”

8

--------------------------------------------------------------------------------

 

1.22Amendment to Section 5.5(b).  Section 5.5(b) of the Credit Agreement is
amended by deleting such subsection in its entirety and inserting the phrase
“[Reserved.]” in lieu thereof.

1.23Amendment to Article V.  Article V of the Credit Agreement is amended by
adding the following Section 5.9 immediately following Section 5.8 thereof:

“Section 5.9   Effect of Benchmark Transition Event

(a)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Requisite Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Requisite Lenders have delivered to the
Administrative Agent written notice that such Requisite Lenders accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 5.9 will occur prior to the applicable Benchmark Transition Start Date.

(b)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c)Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
5.9 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 5.9.

(d)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any

9

--------------------------------------------------------------------------------

 

request for a borrowing of, conversion to or continuation of LIBOR Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon LIBOR
will not be used in any determination of Base Rate.

(e)Certain Defined Terms. As used in this Section 5.9:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides, in its
reasonable discretion, may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

10

--------------------------------------------------------------------------------

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(1)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, in each case, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with this Section 5.9
and

11

--------------------------------------------------------------------------------

 

(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to this Section 5.9.

“Early Opt-in Election” means the occurrence of:

(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Requisite Lenders to the Administrative Agent (with a copy to the Borrower) that
the Requisite Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in this Section 5.9, are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and

(2)(i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Requisite Lenders of written
notice of such election to the Administrative Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org , or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or, in each
case, any successor thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.”

1.24Amendment to Section 8.6.  Section 8.6 of the Credit Agreement is amended by
deleting the phrase “liability to the Parent, the Borrower and its Subsidiaries
in excess of $5,000,000” therein and substituting the phrase “a Material Adverse
Effect” in place thereof.

1.25Amendment to Section 9.4(e).  Section 9.4(e) of the Credit Agreement is
amended by restating such subsection in its entirety to read as follows:

“(e)[Reserved];”

12

--------------------------------------------------------------------------------

 

1.26Amendment to Section 10.1(a).  Section 10.1(a) of the Credit Agreement is
amended by deleting the words “two fiscal quarters” and substituting the words
“four fiscal quarters” in place thereof in each instance therein.

1.27Amendment to Section 10.1(g).  Section 10.1(g) of the Credit Agreement is
amended by deleting the words “two fiscal quarters” and substituting the words
“four fiscal quarters” in place thereof in each instance therein.

1.28Amendment to Section 10.4.  Section 10.4 of the Credit Agreement is amended
by restating the first paragraph of such section in its entirety to read as
follows:

“Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, (a) enter
into any transaction of merger or consolidation (other than (x) any transaction
of merger or consolidation between or among Loan Parties; provided that if the
Parent or the Borrower enters into such a transaction of merger, it is the
survivor thereof, (y) any transaction of merger or consolidation of a Subsidiary
that is not Loan Party into a Loan Party so long as the Loan Party is the
survivor thereof and (z) any transaction of merger or consolidation between two
or more Subsidiaries that are not Loan Parties); (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; or (d) acquire any assets of, or make
an Investment in, any other Person (including, in the case of each of the
foregoing clauses, pursuant to a Delaware LLC Division); provided, however, that
any of the actions described in the immediately preceding clauses (a) through
(d) may be taken with respect to the Borrower, any other Loan Party or any other
Subsidiary so long as (x) immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence and (y) if as a result of any such
transaction, or series of such actions, the amount of Consolidated Tangible
Assets would increase or decrease by 25.0%, then prior to entering into such
transaction the Parent shall deliver a Compliance Certificate executed on behalf
of the Parent by a Financial Officer of the Parent demonstrating that the Parent
would be in compliance with the covenants contained in Section 10.1 on a
pro-forma basis after giving effect to such transaction as of the end of the
most recent fiscal quarter for which financial statements are available;
notwithstanding the foregoing, the Parent and the Borrower may not enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger.”

1.29Amendment to Section 10.8(d).  Section 10.8(d) of the Credit Agreement is
amended by restating such subsection in its entirety to read as follows:

“(d) transactions between or among the Parent or any Subsidiaries and not
involving any other Affiliate”

1.30Amendment to Section 11.1(d)(i).  Section 11.1(d)(i) of the Credit Agreement
is amended by deleting the amount “$25,000,000” therein and substituting the
amount “$50,000,000” in place thereof.

13

--------------------------------------------------------------------------------

 

1.31Amendment to Section 11.1(h).  Section 11.1(h) of the Credit Agreement is
amended by deleting the amount “$25,000,000” therein and substituting the amount
“$50,000,000” in place thereof.

1.32Amendment to Section 11.1(i).  Section 11.1(i) of the Credit Agreement is
amended by deleting the amount “$25,000,000” therein and substituting the amount
“$50,000,000” in place thereof.

1.33Amendment to Section 11.1(j).  Section 11.1(j) of the Credit Agreement is
amended by deleting the amount “$25,000,000” therein and substituting the amount
“$50,000,000” in place thereof in each instance therein.

1.34Amendment to Section 11.1(l)(i).  Section 11.1(l)(i) of the Credit Agreement
is amended by deleting the percentage “30%” therein and substituting the
percentage “35%” in place thereof.

1.35Amendment to Section 11.1(l)(iii).  Section 11.1(l)(iii) of the Credit
Agreement is amended by deleting the percentage “65%” therein and substituting
the percentage “60%” in place thereof.

1.36Amendment to Section 13.21.  Section 13.21 of the Credit Agreement is
amended by (a) deleting the phrase “EEA Financial Institution” therein and
substituting the phrase “Affected Financial Institution” in place thereof in
each instance therein and (b) deleting the phrases “an EEA Resolution Authority”
and “any EEA Resolution Authority” therein and substituting the phrase “the
applicable Resolution Authority” in place thereof in each instance therein.

1.37Amendment to Article XIII.  Article XIII of the Credit Agreement is amended
by adding the following Section 13.22 immediately following Section 13.21
thereof:

Section 13.22.  Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Derivatives Contracts or any other agreement or instrument that
is a QFC (such support “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit

14

--------------------------------------------------------------------------------

 

Support) from such Covered Party will be effective to the same extent as the
transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

SECTION 2.  REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BORROWER

In order to induce the Lenders and Administrative Agent to enter into this
Second Amendment, each of the Parent and the Borrower represents and warrants to
the Lenders and Administrative Agent that the following statements are true,
correct and complete as of the date hereof:

(i)each of the Parent and the Borrower has the requisite power and authority to
make, deliver and perform its obligations under this Second Amendment and the
Credit Agreement as amended by this Second Amendment (the “Amended Agreement”
and together with this Second Amendment, the “Amendment Documents”);

(ii)the execution, delivery and performance of the Amendment Documents are
within each Loan Party’s corporate, partnership, limited liability company or
other organizational powers and have been duly authorized by all necessary
corporate, partnership, limited liability company or other organizational action
on the part of the Parent and the Borrower;

(iii)the execution, delivery and performance of this Second Amendment (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for such filings as may be required
with the SEC to comply with disclosure obligations, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Parent, the Borrower or any of their Subsidiaries or any order
judgment or decree of any Governmental Authority having jurisdiction over any
Loan Party, except in each case to the extent such violation of applicable law
or regulation would not reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Parent, the Borrower or any of
their Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Parent, the Borrower or any of their Subsidiaries,
except for any violation or default that would not reasonably be expected to
have a Material Adverse Effect, and (d) will not result in

15

--------------------------------------------------------------------------------

 

the creation or imposition of any Lien on any asset of the Parent, the Borrower
or any of their Subsidiaries other than Permitted Encumbrances;

(iv)each of the Amendment Documents to which a Loan Party is a party has been
duly executed and delivered by such Loan Party and constitutes legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

(v)before and after giving effect to this Second Amendment, the representations
and warranties made or deemed made by the Parent and the Borrower in any Loan
Document are true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
the Amendment Effective Date except to the extent that such representations and
warranties specifically refer to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents, and except that for purposes of this clause (v), the
representations and warranties contained in Section 7.1(k) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to Sections 9.1 and 9.2 of the Credit Agreement; and

(vi)no Default or Event of Default has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Second Amendment.

SECTION 3.  ACKNOWLEDGEMENT AND CONSENT OF THE GUARANTORS

Each Guarantor  (for purposes of this Second Amendment, each a “Guarantor”) has
read this Second Amendment and consents to the terms hereof and further hereby
confirms and agrees that, notwithstanding the effectiveness of this Second
Amendment, the obligations of such Guarantor under the Guaranty, each Accession
Agreement, and each of the other Loan Documents to which such Guarantor is a
party shall not be impaired and each of the Guaranties, Accession Agreements and
the other Loan Documents to which such Guarantor is a party is, and shall
continue to be, in full force and effect and is hereby confirmed and ratified in
all respects.

Each of the Guarantors and the Borrower hereby acknowledges and agrees that the
Obligations guaranteed under the Guaranties and the Accession Agreements will
include all Obligations under, and as defined in, the Credit Agreement as
amended by this Second Amendment.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Second Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Second Amendment and (ii) nothing in the Credit Agreement,

16

--------------------------------------------------------------------------------

 

this Second Amendment or any other Loan Document shall be deemed to require the
consent of such Guarantor to any future amendments to the Credit Agreement.

SECTION 4.  CONDITIONS TO EFFECTIVENESS

This Second Amendment shall become effective only upon the satisfaction of the
following conditions precedent (the date of satisfaction of such conditions
being referred to as the “Amendment Effective Date”):

A.The Parent, the Borrower, the Guarantors, the Administrative Agent and the
Requisite Lenders shall have indicated their consent to this Second Amendment by
the execution and delivery of the signature pages hereto to the Administrative
Agent.

B.The Administrative Agent shall have received all reasonable out-of-pocket
costs and expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel for which the Borrower agrees it
is responsible pursuant to Section 13.2 of the Credit Agreement) that are due
and payable in connection with this Second Amendment.

C.The Administrative Agent shall have received evidence that (i) all conditions
precedent to the closing of (1) that certain Revolving Credit Agreement, dated
as of September 4, 2020, by and among the Borrower, the Parent, JPMorgan Chase
Bank, N.A., as administrative agent, and the other parties party thereto,
including the funding of the initial loans (if any) thereunder, shall have been
satisfied, (2) that certain Amendment No. 1 to Term Loan Agreement, dated as of
September 21, 2020, by and among the Borrower, the Parent, JPMorgan Chase Bank,
N.A., as the administrative agent, and the other parties party thereto shall
have been satisfied, and (3) that certain Third Amendment to Revolving Credit
and Term Loan Agreement dated as of September 21, 2020, by and among the
Borrower, the Parent, Manufacturers and Traders Trust Company, as administrative
agent and the other parties thereto shall have been satisfied, and (ii) all
obligations owing by the Loan Parties under that certain Term Loan Agreement,
dated as of August 2, 2019 by and among the Borrower, the Parent, JPMorgan Chase
Bank, N.A., as administrative agent and the lenders party thereto (as in effect
immediately prior to the Amendment Effective Date) have been repaid in full.  

D.The Administrative Agent shall have received a Compliance Certificate
calculated on a pro forma basis after giving effect to this Second Amendment and
any indebtedness being incurred or paid off contemporaneously with the
effectiveness of this Second Amendment for the Parent’s fiscal quarter ending
June 30, 2020.

SECTION 5.  MISCELLANEOUS

A.Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i)On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended hereby.

17

--------------------------------------------------------------------------------

 

(ii)Except as specifically amended by this Second Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

(iii)The execution, delivery and performance of this Second Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any of the other Loan Documents.

(iv)This Second Amendment shall constitute a Loan Document.

B.Headings.  Section and subsection headings in this Second Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Second Amendment for any other purpose or be given any substantive
effect.

C.Applicable Law.  THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

D.Execution in Counterparts; Electronic Signatures.  This Second Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Second Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Second Amendment.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Second Amendment and/or any document, agreement or certificate
to be signed in connection with this Second Amendment and the transactions
contemplated hereby shall be deemed to include Electronic Signatures (as defined
below), deliveries or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be. As used herein, “Electronic
Signatures” means any electronic symbol or process attached to, or associated
with, any contract or other record and adopted by a person with the intent to
sign, authenticate or accept such contract or record.

[Signature Pages to Follow]

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

PARENT/GUARANTOR:

BROADSTONE NET LEASE, INC.,

a Maryland corporation

By:      /s/ Ryan M. Albano

Name: Ryan M. Albano

Title:   Chief Financial Officer

 

BORROWER:

BROADSTONE NET LEASE, LLC,

a New York limited liability company

By:           Broadstone Net Lease, Inc.,

a Maryland corporation,

its managing member

 

By:     /s/ Ryan M. Albano

Name: Ryan M. Albano

Title:   Chief Financial Officer






[Signature Page – Second Amendment to Term Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

By: /s/ Peter Ilovic
Name:Peter Ilovic
Title:Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

By: /s/ Mitchell Vega
Name:Mitchell Vega
Title:Vice-President

 

 

 

 

[Signature Page – Second Amendment to Term Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

TRUIST BANK (f/k/a BRANCH BANKING AND TRUST COMPANY, successor by merger to
SUNTRUST Bank, as Lender)

 

 

By: /s/ Ryan Almond
Name:Ryan Almond
Title:Director

 

 

[Signature Page – Second Amendment to Term Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

FIRST HORIZON BANK (f/k/a FIRST TENNESSEE BANK, NATIONAL ASSOCIATION)

 

 

By: /s/ Tommy C. Owens
Name:Tommy C. Owens
Title:Senior Vice President

 

 

[Signature Page – Second Amendment to Term Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

KEYBANK NATIONAL ASSOCIATION

 

 

By: /s/ Jonathan Bond
Name:Jonathan Bond
Title:Assistant Vice President

 

 

[Signature Page – Second Amendment to Term Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

RAYMOND JAMES BANK, N.A.

 

 

By: /s/ James Armstrong
Name:James Armstrong
Title:Senior Vice President

 

 



[Signature Page – Second Amendment to Term Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

LENDER:

 

UNITED BANK

 

 

By: /s/ Frederick H. Denecke
Name:Frederick H. Denecke
Title:Senior Vice President

 

 



[Signature Page – Second Amendment to Term Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

LENDER:

 

REGIONS BANK

 

 

By: /s/ William Chalmers
Name:William Chalmers
Title:Assistant Vice President

 

 

 

 

 

 



[Signature Page – Second Amendment to Term Loan Agreement]



 

 

 



--------------------------------------------------------------------------------

 

 

LENDER:

 

BANK OF MONTREAL

 

By: /s/ Jonas L. Robinson
Name:Jonas L. Robinson
Title:Vice President

 

 

 

 

[Signature Page – Second Amendment to Term Loan Agreement]



 

 

 

